     Case 3:15-cr-02822-CAB Document 322 Filed 05/18/20 PageID.2636 Page 1 of 5


1
2
3
4
5
6                            UNITED STATES DISTRICT COURT
7                          SOUTHERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                           Case No.: 15CR2822-CAB
10                                      Plaintiff,
                                                         Order Denying Motion to Reduce
11   v.                                                  Sentence
                                                         [Doc. No. 308]
12   FERNANDO VALDES,
13                                   Defendant.
14
15         Before the Court is defendant Fernando Valdes’ motion to reduce his sentence of
16   imprisonment under 18 U.S.C. § 3582(c)(1)(A)(i), due to the potential threat to his health
17   posed by the COVID-19 pandemic. [Doc. No. 308.] Government opposed. [Doc. No. 314.]
18   Defendant filed a reply. [Doc. No. 315.]            The Court finds the motion suitable for
19   determination on the papers. The motion is DENIED without prejudice.
20         I.     Background
21         The Defendant was sentenced on December 23, 2019, by this Court to eight months
22   in the custody of the Bureau of Prisons (BOP), followed by a three- year term of supervised
23   release, for conspiracy to commit honest services fraud and health care fraud. [Doc. No.
24   294]. At this time, he has completed approximately three and a half months of his term of
25   incarceration.
26         On April 8, 2020, the defendant submitted a request to the FPC Lompoc Unit
27   Manager, copying the Acting Warden, for a transfer to home confinement for the
28   completion of his sentence, citing the CARES Act criteria. [Doc. No. 308-1, at 4.]

                                                     1
                                                                                     15CR2822-CAB
         Case 3:15-cr-02822-CAB Document 322 Filed 05/18/20 PageID.2637 Page 2 of 5


1    Specifically, the defendant argued he has a suitable confinement plan if released, poses no
2    risk to society and has a low PATTERN score, qualifying him for consideration for release
3    to home confinement. Noteably, the defendant indicated he had no personal health risks,
4    stating “at 55 years old, I am relatively healthy” but argued that he should not be subject
5    to continued potential exposure to the COVID-19 virus in the BOP facility. [Id.]
6             On April 9, 2020, defendant’s counsel followed up the defendant’s email to the BOP
7    requesting the defendant’s transfer to home confinement1 stating that he is at increased risk
8    for more severe complications if he contracts the virus because his blood sugar levels
9    showed him to be pre-diabetic. [Id., at 9.] After some additional communications to the
10   BOP, on April 28, 2020, defendant’s counsel made a formal request on the defendant’s
11   behalf, pursuant to 28 C.F.R. § 571.61, that the BOP file a motion for a reduction in the
12   defendant sentence with this Court, on the basis that he meets the “extraordinary and
13   compelling” standard provided by 18 U.S.C. § 3582(c)(1)(A), because his age and pre-
14   diabetic health condition create the potential for severe complications should he contract
15   the COVID-19 virus in custody. [Id., at 6-7.] Eight days later, on May 6, 2020, the
16   defendant filed his motion with the Court for a reduction in his sentence.
17            II.   Exhaustion Requirement
18            Under 18 U.S.C § 3582(c), a court may not modify a term of imprisonment once it
19   has been imposed except upon motion of the Director of the BOP, or upon motion of the
20   defendant. Before filing such a motion on his own, the defendant must first petition the
21   BOP to file such a motion on his behalf. A court may grant the defendant’s own motion
22   for a modification in sentence only if the motion was filed “after the defendant has fully
23   exhausted all administrative rights to appeal a failure of the BOP to bring a motion on the
24
25
26   1
       Counsel’s email states the defendant is “close to the end of his sentence” with a scheduled release date
     less than six months away. This is a rather misleading representation suggesting the defendant had
27   already served a significant portion of his sentence. Based on his sentence of eight months in custody, at
     the time of counsel’s email, the defendant’s completion of two months in custody left him much closer
28   to the start than the end of his sentence.

                                                         2
                                                                                                15CR2822-CAB
     Case 3:15-cr-02822-CAB Document 322 Filed 05/18/20 PageID.2638 Page 3 of 5


1    defendant’s behalf” or after 30 days have passed “from the receipt of such a request by the
2    warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).
3          Proper exhaustion is a prerequisite to the defendant initiating the motion for sentence
4    reduction. The statute requires defendant exhaust administrative remedies or wait 30 days
5    before moving in court for a sentence reduction. Section 3582(c) states that a court may
6    not modify a term of imprisonment except when these conditions are met. There is no
7    statutory exception excusing the exhaustion requirement. Before the court may even
8    consider whether the defendant’s circumstances are extraordinary and compelling to justify
9    a sentence reduction, the defendant must first demonstrate he has met the criteria for
10   bringing his motion to the court.
11         Defendant filed his motion on May 6, 2020. At that time, he had not met the
12   exhaustion requirements.
13         The 30 days have expired since the defendant made his initial request on April 8,
14   2020, for transfer to home confinement, if it is construed as a petition to the BOP to bring
15   a sentence reduction motion on his behalf. That request however was not made on the
16   same factual basis for compassionate release as his motion before the Court. 28 C.F.R. §
17   571.61, which outlines the process for submitting a § 3582(c)(1)(A) request to the warden,
18   requires the request contain, “at a minimum … [t]he extraordinary or compelling
19   circumstances that the inmate believes warrant consideration.” Proper exhaustion requires
20   the inmate present the same factual basis for the compassionate-release request to the
21   warden as he presents to the court. See United States v. Mogavero, 2020 WL 1853754, at
22   *2 (D. Nev. 2020).
23         In Mogavero, the defendant’s request to the warden for compassionate release was
24   based on her cancer diagnosis. Her motion to the court was based on her concerns over
25   COVID-19 exposure and her cancer diagnosis. The court found she failed to properly
26   exhaust, as the same factual basis for compassionate release was not presented to the
27   warden before filing her motion with the court. Id.
28

                                                  3
                                                                                     15CR2822-CAB
     Case 3:15-cr-02822-CAB Document 322 Filed 05/18/20 PageID.2639 Page 4 of 5


1           In this case the defendant made no mention of his personal medical history as a
2    compelling reason for his request to the acting warden for transfer to home confinement.
3    He represented that at 55 years old he was relatively healthy. He expressed concern about
4    remaining in custody where he could have an increased risk of exposure to the COVID-19
5    virus. He made no reference however to any personal risk factors for medical complications
6    should he contract the virus in custody. [Doc. No. 308-1, at 4.] His petition to the Court
7    is materially different, thus this first correspondence to the BOP does not satisfy the
8    defendant’s exhaustion requirement.
9           The request made by his counsel on April 9, 2020, if construed as a petition to the
10   BOP to bring a motion on his behalf, would also be ripe now, 30 days having expired since
11   it was submitted. This communication includes as the compelling reason for his
12   considering his early transfer to home confinement, the argument that the defendant’s age
13   and pre-diabetic condition are significant risk factors for serious complications from the
14   virus. While it supplements the defendant’s initial communication with the BOP, it still
15   does not include all the factors the defendant presents to the Court now to justify his
16   sentence reduction.
17          The defendant’s April 28, 2020, which specifically request that the BOP filed a
18   motion for a reduction of the defendant’s sentence, includes as the compelling reasons for
19   a sentence reduction the presence of the COVID-19 virus in the facility housing the
20   defendant and the argument that the defendant’s age and pre-diabetic condition are
21   significant risk factors for serious complications from the virus. The requisite statutory
22   time has not expired yet for this notice to the BOP to satisfying the defendant’s exhaustion
23   requirement. Further, the Court notes that this latest request to the BOP still does not
24   present all the same factual bases for the compassionate-release request to the warden as
25   he presents to the Court. The defendant continues to add personal risk factors to his factual
26   basis, i.e., his newly introduced obesity argument.
27      /////
28      /////

                                                   4
                                                                                     15CR2822-CAB
     Case 3:15-cr-02822-CAB Document 322 Filed 05/18/20 PageID.2640 Page 5 of 5


1          Court finds the defendant has not met his exhaustion requirements. Defendant’s
2    Motion to Reduce Sentence is DENIED without Prejudice. He may refile the motion
3    after properly exhausting his administrative remedies on the same grounds presented to the
4    BOP for consideration.
5          IT IS SO ORDERED.
6          Dated: 5/18/2020
7                                                       __________________________
                                                        Hon. Cathy Ann Bencivengo
8
                                                        United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
                                                                                  15CR2822-CAB
